Citation Nr: 1146817	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  09-22 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from January 1968 to January 1970. 

This appeal arises to the Board of Veterans' Appeals (Board) from a February 2008-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, that denied service connection for depression and bilateral hearing loss.  

The Board remanded the case in March 2011 for further development.

In November 2011, the Veteran submitted additional medical evidence.  The RO has not had the opportunity to review this new evidence; however, the Veteran has waived his right to initial RO consideration of this evidence.  Thus, a remand will not be necessary for this procedural safeguard.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).


FINDINGS OF FACT

1.  The Veteran's hearing thresholds did not meet VA's standards for a hearing loss disability at the time of separation from active service.

2.  Post-service audiometry results met VA's hearing loss disability criteria many years after active military service.

3.  Uncontroverted medical evidence tends to dissociate any current hearing loss disability from noise exposure during active military service.

4.  Competent medical evidence that tends to relate anxiety disorder, not otherwise specified (hereinafter: NOS), with generalized and depressive features, to active military service, has been submitted.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in active military service, nor may it be presumed to have been incurred in active military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).

2.  Anxiety disorder, NOS, with generalized and depressive features, was incurred in active military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, VA has complied with all remand orders.  

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his representative of any information and any medical or lay evidence that is necessary to substantiate the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Adequate notice was provided in October and December 2007-issued letters from the RO, prior to issuance of the February 2008 rating decision that is the subject of this appeal.  

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA and private clinical records.  The claimant was provided with opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  The claimant was afforded VA medical examinations.  Neither the claimant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).  

Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2011).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the United States Court of Appeals for Veterans Claims (hereinafter: the Court) also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 are accorded special consideration for service connection.  Where a Veteran served at least 90 days during a period of war or after December 31, 1946, and a listed chronic disease, such as an organic diseases of the nervous system [assuming that sensorineural hearing loss might be an organic disease of the nervous system], becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease will be presumed to have been incurred in service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1113, 1137 (West 2002); 38 U.S.C.A. § 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b), but, because the Veteran was not in combat, he will not be afforded this consideration.  

Bilateral Hearing Loss Disability

In Hensley v. Brown, 5 Vet. App. 155, 159, (1993), the Secretary posited that where the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system, and post-service test results that meet the criteria of 38 C.F.R. § 3.385.  VA rating authorities must evaluate available testimony, clinical data, diagnoses, and any medical opinions relevant to the issue.  For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometry test results resulting in an upward shift in tested thresholds in service, though still not meeting the requirements for a "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometry testing produces findings meeting the requirements of 38 C.F.R. §  3.385, rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  

As noted above, entitlement to service connection for impaired hearing is subject to the requirements of 38 C.F.R. § 3.385 (2011), which provides:

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

The Veteran's STRs reflect that his hearing thresholds did not meet VA's standards for a hearing loss disability at the time of separation from active service; however, he has supplied competent evidence of exposure to loud noise in service, which would adversely affect the auditory system.  Post-service hearing thresholds do meet VA's hearing loss disability criteria of 38 C.F.R. § 3.385.   

The Veteran's DD-214 reflects service in the Army Artillery service, where acoustic trauma might be expected.  The Veteran has also reported that duty in the motor pool exposed him to loud noise.  The Veteran's testimony/statements concerning such noise exposure are credible, as they are consistent with his service record.  Therefore, there is a medically sound basis for a VA health professional to attribute the current hearing loss to noise exposure in service.  

In this case, however, no medical professional has attributed the Veteran's hearing loss disability to noise exposure during active service.  A December 2007 VA audiometry report contains a negative opinion.  The diagnosis appears to be bilateral sensorineural hearing loss that is unrelated to military service.  The rationale, which appears in a January 2009 addendum report, appears to base the diagnostic conclusion on no significant change in hearing levels during active military service. 

The Board requested a more complete rationale for the above conclusion in its March 2011 Remand.  In reply, in June 2011, the VA audiologist noted that during active service there was a significant shift in right ear hearing threshold at 500 Hertz.  The audiologist explained that a "significant shift" means a change of at least 15 decibels at any measured frequency.  The audiologist stated that a delay of many years in the onset of noise-induced hearing loss following noise exposure is extremely unlikely.  Moreover, the audiologist also explained that a hearing loss due to noise-exposure would first occur at a higher frequency range.  Comparing this to the hearing loss shown at 500 Hertz (low frequency) at the time of separation argues that this threshold shift during active service was not due to noise exposure.  The audiologist concluded that it is unlikely that the Veteran's hearing loss disability was caused by active military service.  

The June 2011 audiology opinion is persuasive, as it is based on accurate facts and is supported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value). 

The Board must also address the competency, credibility, and probative value of the lay evidence.  38 U.S.C.A. § 7104(d)(1) (West 2002); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The lay evidence of record is competent with respect to observance of symptoms readily observable and it is credible, as there is no indication of lack of veracity.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  However, the determination of an issue involving a question of medical expertise requires further analysis of the Veteran's competency.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  In this case, the Veteran's assertions that his hearing loss disability is related to active military service are controverted by the medical evidence.  Thus, his opinion cannot be afforded any weight.  

After considering all the evidence of record, including the testimony, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim for service connection for a bilateral hearing loss disability must be denied.  

Psychiatric Disorder

The initial controversy is whether a psychiatric disorder pre-existed active military service.  There is evidence both for and against a finding of pre-existence.  The Veteran's June 1968 enlistment examination report states clearly that he was psychiatrically normal at the time of entry.  However, he completed a medical history questionnaire during his June 1968 induction and checked "yes" to a history of nervous trouble of any sort.  The examiner simply wrote down "nervous at times."  As noted above, the examiner found the Veteran to be normal, psychiatrically, at entry.

The presumption of psychiatric soundness at entry can be rebutted only by clear and unmistakable evidence that a psychiatric disability existed before service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).  Moreover, the burden of offering clear and unmistakable evidence to rebut the presumption of soundness shifts to the government.  Miller v. West, 11 Vet. App. 345, 347 (1998).  

In November 2008, a VA clinical psychologist dissociated any current depression and anxiety from active military service, stating that depressive symptoms likely began prior to active service.  While this argues for pre-existence of a mental disorder, a notation of a likelihood of pre-existence obviously does not rise to the level of clear and unmistakable evidence of pre-existence.   

In April 2011, the Veteran underwent a VA mental disorders compensation examination.  The psychologist reviewed the STRs and concluded that the entrance examination report suggests pre-existing anxiety problems.  The psychologist concluded that an anxiety disorder was diagnosed prior to active service; however, there is no evidence that such a diagnosis was actually made prior to active service.  This medical opinion does not rise to the level of clear and unmistakable evidence of pre-existence, especially where the entrance examination report itself clearly notes that the Veteran was psychiatrically normal at entry, and no pre-service-dated evidence of a mental diagnosis has been located.  

Because clear and unmistakable evidence of pre-existence of a nervous disorder has not been submitted, the presumption of soundness at entry has not been rebutted.  

Turning to whether a mental disorder arose during active service, the separation examination report form is incomplete.  Missing is the front-page of the separation examination report form, which includes the results of the psychiatric examination.  The summary of defects portion that appears on the second page of the examination report form is of record and notes that no diagnosis or defect was found.  During the separation examination in November 1969, the Veteran completed a report of medical history and checked "yes" to nervous trouble of any sort and "yes" to depression or excessive worry.  The examiner noted that the Veteran had been worried and nervous "since month ago" because of his spouse's auto accident (which had occurred in or around June 1968).  

Since active service, the Veteran has been treated privately at various times for depression and anxiety.  The earliest-dated private mental health treatment report is a November 1977 report from St. Joseph's Hospital. 

His spouse reported in October 2007 that she had noticed a change in the Veteran's behavior during active service.  In June 2008, the Veteran's spouse and mother-in-law reported noticing changes in the Veteran's personality shortly after active service.

In November 2008, a VA clinical psychologist dissociated any current depression and anxiety from active military service.  In September 2009, the VA clinical psychologist added that anxiety symptoms that appeared during active military service were caused by an adjustment disorder.  The psychologist explained that an adjustment disorder is an acute condition; it lasts for no more than 6-months.  The psychologist concluded that the current anxiety disorder is a separate disorder from the adjustment disorder shown during active service and is not related to symptoms shown during active service.  

The November 2008 VA medical opinion is not persuasive, as it is not based on accurate facts.  Nieves-Rodriguez, Reonal, both supra.  As further explained below, the VA psychologist erred in his/her determination that the Veteran's symptoms during active service lasted 6, or fewer, months.  Because of this inaccuracy, the probative value of the November 2008 VA medical opinion is reduced.

In August 2010, a private licensed psychologist reviewed the case and concluded that the Veteran suffered both anxiety and depression in 1968 while in the military.  The psychologist stated, "I don't believe there was any sign of either of these two disorders before he entered the service."  "I think that several things happened during his two years of service to our country that initiated the two mental disorders previously mentioned."  The psychologist then discussed various stressors that arose during military service. 

In April 2011, the Veteran underwent a VA mental disorders compensation examination.  The VA clinical psychologist offered an Axis I diagnosis of anxiety disorder, NOS, with generalized and depressive features.  The psychologist concluded that the Veteran likely had increased anxiety for a period of time during active service but there is no evidence that he had an ongoing increase due to his stressful situations.  

In September 2011, another private clinical psychologist reviewed the medical history and examined the Veteran.  The psychologist offered an Axis I primary diagnosis of anxiety disorder, NOS, with depressive symptoms, secondary to military service.  The private psychologist then supplied a lengthy rationale.  

The private psychologist noted that the military examiner who performed the 1969 separation examination had erred when reviewing the medical history.  Whereas the Veteran had reported his anxiety and depression stressors in early 1968 and that they remained in 1969, the military separation examiner of November 1969 noted that there was only a month's history of such symptoms.  

The private psychologist then commented on the November 2008 VA report wherein a VA psychologist explained that the symptoms shown during active service represent an acute adjustment disorder that existed for fewer than 6 months.  The private clinical psychologist reasoned that if an adjustment disorder cannot last longer than 6 months, because the STRs document that the Veteran's nervous symptoms arose in early 1968 and then existed for well over a year during active service, by definition, the mental problem could not be an acute adjustment disorder.  Therefore, the mental disorder or disorders that arose during active service represent the onset of a chronic condition.  The private clinical psychologist also concluded that any pre-existing anxiety, depression, nervousness, and agitation were, in fact, exacerbated by military service.  

The private clinical psychologist also noted that VA had erroneously discounted the statements of the Veteran's spouse and mother-in-law who noticed a distinct change in personality upon return from the military.  

The September 2011 private psychologist's opinion, as well as the August 2010 private psychologist's opinion are persuasive, as they are based on accurate facts and are supported by a rationale.  Nieves-Rodriguez, Reonal, both supra.  The lay evidence and testimony is competent with respect to observance of symptoms readily observable and it is credible, as there is no indication of lack of veracity.  Moreover, the Veteran's lay testimony of symptoms must be accorded weight because it does support a later diagnosis by a medical professional.  Jandreau, supra.

After considering all the evidence of record, including the testimony, the Board finds that the evidence favors the claim.  Service connection for anxiety disorder, NOS, with generalized and depressive features, must therefore be granted.  







ORDER

Service connection for a bilateral hearing loss disability is denied.

Service connection for anxiety disorder, NOS, with generalized and depressive features, is granted.



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


